Philip Lecuyer ads Rufus S. Reed

Supreme Court of the term of September 1824 And the said Philip Lecuyer, relinquishing his said plea by him above pleaded, says that he cannot deny the action of the said Rufus S. Reed nor but that he the said Philip Lecuyer did undertake and promise in manner and form as the said Rufus S. Reed hath above thereof complained against him, nor but that the said Rufus S. Reed hath sustained damages on occasion of the not performing the said several promises and undertakings in the said declaration mentioned, to the sum of six hundred and eighty seven Dollars and sixteen cents.
P. Lécuyer